UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KEITH W. CANTER, Case No. 1:17-cv-399
Plaintiff, Dlott, J.

Litkovitz, M.J .

V.
ALKERMES BLUE CARE ELECT REPOR'I` AND
PREFERRED PROVIDER PLAN, et al., RECOMMENDATION
Defendants.

Plaintiff brings this action to recover benefits under the Ernployee Retirement lncome
and Security Act (ERISA), 29 U.S.C. § 1001 et seq., against his employer, defendant Alkermes
Blue Care Elect Preferred Provider Plan (Alkermes), and defendant Blue Cross Blue Shield of
Massachusetts (BCBS of MA). This matter is before the Court on plaintiff’s motion for the
payment of attorney fees by defendant BCBS of MA (Doc. 62), defendant’s response in
opposition (Doc. 65), and plaintiff’s reply in support of the motion (Doc. 66).

On July 17, 2018, plaintiff filed a motion to compel production of responses to the
Amended First Set of Interrogatories, Request for Production of Documents, and Request for
Admissions under Fed, R. Civ. P. 37(a)(3)(B) against defendant BCBS of MA. (Doc. 52).
Plaintiff argued in the motion that discovery is available in an ERISA case When it is necessary
to go beyond the administrative record to resolve a claimant’s “procedural challenge.” (Id. at 6).
Defendant opposed plaintiff’s discovery request on the ground that he had not made the
threshold showing necessary to go beyond the administrative record and obtain discovery in an
ERISA ease. (Doc. 53). On October 24, 2018, this Court issued an order granting in part

plaintiffs motion to compel discovery. (Doc. 61). Defendant was directed to answer

Interrogatories l, 3 (in part), 4, 5, 8, 9, 10, ll (in part), 12, and 13 and to comply with Requests
for Production of Documents 2, 3, 5, 6 (in part), and 7. Plaintiff’s motion to compel Was denied
insofar as he sought to compel defendants to answer Interrogatories 2 and 6 and comply With
Requests for Production of Documents l and 4. The Court denied plaintiffs motion to compel
defendant to respond to Requests for Admission l through 5.

Plaintiff filed his motion to recover attorney fees on December 12, 2018. (Doc. 62).
Plaintiff moves the Court for an order under Fed. R. Civ. P. 37(a)(5)(A) requiring defendant to
pay the attorney fees plaintiff incurred in compelling defendant to provide the requested
discovery. (Doc. 62). Plaintiff seeks an award of attorney fees in the amount of $20,852.50 as
compensation for the time his counsel expended to obtain the discovery sought by the motion to

compel.

I. Fed. R. Civ. P. 37

Fed. R. Civ. P. 37 governs motions to compel discovery responses and the payment of
expenses if a motion is granted in whole or part. Rule 37(a)(5)(A) provides for the payment of
the “reasonable expenses incurred in making the motion,” including attorney’s fees, if the motion
is granted or if the requested discovery is provided after the motion has been filed. Fed. R. Civ.
P. 37(a)(5)(A). The Rule provides that “the court must not order this payment if:

(i) the movant filed the motion before attempting in good faith to obtain the
disclosure or discovery without court action;
(ii) the opposing party’s nondisclosure, response, or objection Was Substantially

justified; or
(iii) other circumstances make an award of expenses unjust.”

Fed. R. Civ. P. 37(a)(5)(A). Rule 37(a)(5)(C) applies if a motion to compel is granted in part and

denied in part. Fed. R. Civ. P. 37(a)(5)(C). Under that provision of the Rule, “the court may

issue any protective order authorized under Rule 26(c) and may, after giving an opportunity to be
heard, apportion the reasonable expenses for the motion.” Id.

A court has discretion under Fed. R. Civ. P. 37(a)(5)(C) as to whether to apportion
reasonable expenses for a motion to compel that is granted in part and denied in part.
Hollingsworth v. Daley, No. 2:15-cv-36, 2016 WL 2354797, at *2 (E.D. Ky. Mar. 21, 2016)
(Report and Recommendation), adopted 2016 WL 1737956 (E.D. Ky. May 2, 2016). Factors
relevant to whether an award of sanctions is warranted include Whether the defendant’s “failure
to sufficiently respond was willful or made in bad faith” and whether the defendant’s failure to
respond has prejudiced the plaintiff Id. (citing Spees v. James Marine, Inc., No. 5:08-cv-73,
2009 WL 981681, at *5 (W.D. Ky. Apr. 13, 2009)). See also Galinz's v. anch County, No.
l:l4-cv-00460, 2015 WL 220]696, at *3 (W.D. Mich. May l 1, 2015) (the Court has greater
discretion in deciding whether to award fees and costs under Rule 37(a)(5)(C) than it has under
subsection (a)(§)(A)). An award of sanctions under Rule 37(a)(5)(C) has been held to be
inappropriate where the parties prevailed on a motion to compel “in approximate equal degree.”
Wright v. State Farm Fire and Cas. Co., No. 2:12-cv-409, 2013 WL 1945094, at *6 (S.D. Ohio
May 9, 2013) (citing Natz`onal Hockey League v. Metropolftan Hockey Club, 427 U.S. 639
(1976); Regional Refuse Systems v. lnland Reclamation Co., 842 F.2d 150, 154 (6th Cir. 1988)).
II. Motion for Attorl_lev Fees (Doc. 62)

Plaintiff argues that he is entitled to attorney fees under Fed. R. Civ. P. 37(a)(5)(A).
Plaintiff asserts that he articulated a due process violation in his complaint which entitled him to
discovery that went beyond the administrative record. See Collins v. Unum L:fe Ins, C0. ofAm.,
682 F. App’x 381, 389 (6th Cir. 2017). Plaintiff alleges that his counsel attempted to confer with

defendant BCBS of MA’s counsel and made extensive unsuccessful efforts to obtain the required

discovery without the Court’s intervention Plaintiff also contends that his counsel participated
in conferences with the Court to resolve the parties’ disputes concerning the requested discovery.
Plaintiff alleges that defendant did not object to specific discovery requests or attempt to narrow
the discovery issues Further, plaintiff states that defendant did not comply with his discovery
requests until after he had filed a motion to compel discovery on October 24, 2018, and the Court
ordered defendant to answer certain interrogatories and to produce several of the requested
documents Plaintiff argues that the Court must award him attorney fees under Rule 37(a)(5)(A)
because he substantially prevailed on his motion to compel, he attempted to resolve the parties’
discovery issues without the Court’s intervention, and defendant’s opposition to plaintiffs
discovery requests was not justified

In response, defendant disagrees with plaintiffs position that Fed. R. Civ. P. 37(a)(5)(A)
applies here. Instead, defendant argues that subsection (a)(5)(C) applies because the Court
granted plaintiffs motion to compel discovery only in part. (Doc. 65). Defendant alleges that
the parties prevailed equally on the motion to compel, and each party should therefore be
responsible for their own fees. Defendant argues that even if Fed. R. Civ. P. 37(a)(5)(A) did
apply, a fee award would not be appropriate in this case because defendant’s opposition to
plaintiffs discovery requests was substantially justified See Fed. R. Civ. P. 37(a)(5)(A)(ii), (iii).
Defendant asserts that (l) discovery is generally not allowed in ERISA cases, (2) the law
regarding exceptions to ERISA discovery is not settled, and (3) the extent of discovery in an
ERISA case is ultimately determined by the court based on the particular facts and arguments of
each case. Finally, defendant argues that to require it to pay plaintiffs attorney fees would be
unjust because the Court advised plaintiff to file a motion to compel so that the Court could

review plaintiffs discovery requests and decide whether discovery was warranted [d. at 4.

In reply, plaintiff argues for the first time in support of his motion for fees under Rule
37(a)(5)(A) that defendant failed to comply with Fed. R. Civ. P. 33 and 34 by not stating its
objections to plaintiffs interrogatories and document requests with specificity (Doc. 66).
Plaintiff further argues that defendant did not prevail to any extent on the motion to compel
because defendant took the position that plaintiff was not entitled to any discovery, and the Court
rejected defendant’s position by granting plaintiff some discovery.

The threshold issue is whether Fed. R. Civ. P. 37(a)(5)(A) or (C) governs plaintiffs
motion for fees. Rule 37(a)(5)(C) clearly states that when a motion to compel is granted in part
and denied in part, this provision of the Rule is applicable Plaintiff concedes that the Court did
not grant his motion to compel in full and that the Court denied the motion as to several
Interrogatories, Requests for Production of Documents, and Requests for Admission. (Doc. 62 at
2). Thus, Fed. R. Civ. P. 37(a)(5)(C) applies here.

The Court exercises it discretion to deny plaintiffs request for attorney fees As the
Court noted in its Order granting plaintiffs motion to compel in part, the district court’s review
in an ERISA case is generally confined to the administrative record; discovery is the exception to
the rule. (See Doc. 61 at 9, citing Wr`lkins v. Bapfr'sf Healrhcare Sys., !nc., 150 F.3d 609, 619 (6th
Cir. 1998)). Discovery of evidence outside of the administrative record is warranted only where
that evidence goes to a procedural challenge to the administrator’s decision, such as an alleged
lack of due process or alleged bias on the administrator’s part. (Id., citing Pearce v. Chrysler
Group, L.L.C. Pension Plan, 615 F. App’x 342, 350 (6th Cir. 2015) (quoting Wilkins, 150 F.3d at
619)). If discovery is granted, the scope must be confined to the procedural challenge that

warrants the discovery. (Id. at 10, citing Moore v. Lafayefle las Co., 458 F.3d 416, 430 (6th Cir.

2006)), However, the law provides no bright-line rule as to what information and documents an
ERISA claimant is entitled to discover.

The Court’s extensive analysis of the law governing discovery in ERISA cases, and of
the particular issues posed by plaintiffs motion to compel, highlight that it was far from clear
whether plaintiff was entitled to discovery in this matter and, if so, what the scope of the
discovery should be. (See Doc. 61). There is no indication that defendant acted in bad faith or
with any degree of culpability by objecting to plaintiffs discovery requests The objections
defendant BCBS of l\/[A raised to plaintiffs discovery requests were valid and, as to several of
the discovery requests, successful. The parties attempted to resolve their disputes with the
Court’s assistance, and the Court ultimately advised plaintiff to file a motion to compel when the
parties reached an impasse Under these circumstances, plaintiff should not be awarded attorney
fees for the expenses incurred in connection with his motion to compel.

lT IS THEREFORE RECOMMENI)ED THAT:
Plaintiffs motion for attorney fees (Docs. 61) be DENIED.

Dare: ¢/z?R_// f %/M /(dv/>é%wg§

Karen L. Litkovitz
United States Magistrate Judge

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KEITH W. CANTER, Case No. l:l?~cv-399
Plaintiff, Dlott, J .
Litkovitz, M.J.

ALKERMES BLUE CARE ELECT
PREFERRED PROVIDER PLAN, et al.,
Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections lf the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs A party may respond to another party's objections
WITHIN 14 DAYS after being served with a copy thereof Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

